Name: Commission Implementing Regulation (EU) 2018/1937 of 10 December 2018 replacing Annex X to Council Regulation (EC) No 4/2009 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations
 Type: Implementing Regulation
 Subject Matter: organisation of the legal system;  international law;  Europe;  European construction;  family;  executive power and public service
 Date Published: nan

 11.12.2018 EN Official Journal of the European Union L 314/36 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1937 of 10 December 2018 replacing Annex X to Council Regulation (EC) No 4/2009 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (1), and in particular Article 2(2) thereof, Whereas: (1) Annex X to Regulation (EC) No 4/2009 provides a list of administrative authorities referred to in Article 2(2) of that Regulation. (2) The United Kingdom and Latvia have notified the Commission of changes to the administrative authorities to be listed in Annex X to Regulation (EC) No 4/2009. (3) The administrative authorities notified by the United Kingdom and by Latvia and listed in the Annex to this Regulation satisfy the requirements set out in Article 2(2) of Regulation (EC) No 4/2009. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee concerning applicable law, jurisdiction and enforcement in matrimonial matters, parental responsibility and maintenance obligations. (5) Annex X to Regulation (EC) No 4/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex X to Regulation (EC) No 4/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 10 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 7, 10.1.2009, p. 1. ANNEX ANNEX X The administrative authorities referred to in Article 2(2) of Regulation (EC) No 4/2009 are as follows:  in Latvia, the Maintenance Guarantee Fund ( UzturlÃ «dzekÃ ¼u Garantiju Fonds ),  in Finland, the Social Welfare Board ( Sosiaalilautakunta/SocialnÃ ¤mnd ),  in Sweden, the Enforcement Authority ( Kronofogdemyndigheten ),  in the United Kingdom: a) in England and Wales and Scotland, The Department for Work and Pensions (DWP) including its administrative branches the Child Support Agency (CSA) and the Child Maintenance Service (CMS), b) in Northern Ireland, the Child Maintenance Service (CMS).